Citation Nr: 1415901	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to appear for a Board videoconference hearing in January 2013.  

The Board has described the underlying issue as one of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, in recognition of the judicial guidance offered in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Specifically, that decision noted that although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The decision noted that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  The Veteran specifically claimed service connection for PTSD and has been diagnosed with major depressive disorder on a number of occasions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has PTSD and that it is due in part to in-service personal assault(s).  The provisions of 38 C.F.R. § 3.304(f) (2013) indicate that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA has not advised the Veteran of this or allowed him the opportunity to furnish this type of evidence, and it is required, and so such notice and opportunity will be furnished on remand.  

Next, under Clemons, the Veteran's claim is to be treated as encompassing all diagnosed psychiatric disorders, and major depressive disorder has been diagnosed.  When the Veteran filed his claim for service connection for PTSD in October 2009, he reported only VA treatment.  However, a review of his claims folders shows that he was prescribed Xanax, an anxiety medication, by J. D. Calhoun, M.D., of the Jacksonville Medical Clinic, between 1991 and at 2000.  Accordingly, to assist him with adequately developing his claim, he should be requested to provide appropriate information as to all mental health care he has received since service discharge, and attempts to obtain all such available medical records should be made.  Thereafter, another VA psychiatric examination is needed to render an opinion as to whether any psychiatric disorder currently diagnosed is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the claimed personal assault stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

2.  Make arrangements to obtain all medical records of mental health treatment which the Veteran has received since service discharge, including any date prior to 1991.  

3.  After the above development is completed, the Veteran should be scheduled for a VA psychiatric examination.  The claims record must be made available to the examiner for review.  

All current psychiatric disorders which are present under DSM-IV should be clearly diagnosed.  Additionally, the examiner must offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such psychiatric disorder(s), including major depressive disorder, is causally related to the Veteran's service.  If PTSD is diagnosed, the examiner should indicate whether it is related to claimed in-service personal assaults, and whether there is evidence of behavior changes which constitute credible supporting evidence of the occurrence of the claimed in-service personal assault stressors.

Rationales should be provided for all medical opinions rendered.  

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims record and respond to the above-posed questions.

4.  Thereafter, the RO should review the expanded record and determine whether service connection is warranted for a chronic acquired psychiatric disability, to include PTSD and major depressive disorder.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


